DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 10-26-2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-01-2022, 02-03-2022, 09-02-2021, 07-30-2021, and 06-16-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adami et al. (2013/034295).
Regarding claim 1, Adami discloses a sole system for an article of footwear, the sole system comprising: 
a knitted component including an underfoot portion having a plurality of knitted cleat members (fig 4, member 200, para 0035); and 
an outsole cover assembly having a plurality of recesses corresponding to the plurality of knitted cleat members of the knitted component, wherein the outsole cover assembly substantially covers the underfoot portion of the knitted component (fig 17, member 204).  
Regarding claim 2, Adami discloses the knitted component further includes a portion forming at least one of a lateral side and a medial side of an upper for the article of footwear (the two sides of member 200).  

    PNG
    media_image1.png
    450
    491
    media_image1.png
    Greyscale

Regarding claim 3, Adami discloses a lip of the outsole cover assembly extends around an outer periphery of the outsole cover assembly (fig 17 annotated above).  
Regarding claim 4, Adami discloses a top side of the outsole cover assembly is bonded to at least one cleat face using a thermoplastic polymer material (para 0066, 0081, and 0083).  
Regarding claim 6, Adami discloses the outsole cover assembly includes a plurality of cleat cover elements that extend from a bottom surface of the outsole cover assembly (figs 4 and 17, member 204).  
Regarding claim 7, Adami discloses the underfoot portion of the knitted component is located between the outsole cover assembly (fig 4, member 204) and an insert member (fig 4, member 202) located in a cavity of the article of footwear.  
Regarding claim 8, Adami discloses an article of footwear, comprising: 
an upper that is at least partially formed with a knitted component, the knitted component including an underfoot portion having a plurality of knitted cleat members (figs 4 and 11, members 102 and 200); 
and an outsole cover assembly having a plurality of recesses corresponding to the plurality of knitted cleat members of the knitted component, wherein the outsole cover assembly substantially covers the underfoot portion of the knitted component (figs 4 and 17, member 204).  
Regarding claim 9, Adami discloses the knitted component further includes a portion forming at least one of a lateral side and a medial side of an upper (the two sides of member 200).  
Regarding claim 10, Adami discloses a lip of the outsole cover assembly extends around an outer periphery of the outsole cover assembly (fig 17 annotated above).  
Regarding claim 11, Adami discloses a top side of the outsole cover assembly is bonded to at least one cleat face using a thermoplastic polymer material (para 0066, 0091, and 0083).  
Regarding claim 13, Adami discloses the outsole cover assembly includes a plurality of cleat cover elements (figs 4 and 17, member 204) that extend from a bottom surface of the outsole cover assembly.  
Regarding claim 14, Adami discloses the underfoot portion of the knitted component is located between the outsole cover assembly (fig 4, member 204) and an insert member (fig 4, member 202) located in a cavity of the article of footwear.  
Regarding claim 15, Adami discloses a method, comprising: 
forming a knitted component including an underfoot portion having a plurality of knitted cleat members (fig 4, member 200, para 0035); and 
securing the knitted component to an outsole cover assembly having a plurality of recesses corresponding to the plurality of knitted cleat members of the knitted component (para 0066, 0081, and 0083), wherein the outsole cover assembly (figs 4 and 17, member 204) substantially covers the underfoot portion of the knitted component.  
Regarding claim 16, Adami discloses the knitted component further includes a portion forming at least one of a lateral side and a medial side of an upper for an article of footwear (the two sides of member 200).  
Regarding claim 17, Adami discloses a lip of the outsole cover assembly extends around an outer periphery of the outsole cover assembly (fig 17 annotated above).  
Regarding claim 18, Adami discloses a top side of the outsole cover assembly is bonded to at least one cleat face using a thermoplastic polymer material (para 0066, 0081, and 0083).  
Regarding claim 20, Adami discloses the outsole cover assembly includes a plurality of cleat cover elements that extend from a bottom surface of the outsole cover assembly (figs 4 and 17, member 204).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adami et al. (2013/034295) as applied to claims 4, 11, and 18 above, and further in view of Tamm et al. (2014/0310986).
Regarding claims 5, 12, and 19, Adami teaches all limitations of claims 5, 12, and 19 except the thermoplastic polymer material is included in a yarn at least partially forming at least one cleat face.  
Tamm teaches shoe having the thermoplastic polymer material is included in a yarn at least partially forming at least one cleat face (i.e. outer sole, para 0064).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine the sole of Adami, by using thermoplastic polymer yarn to make a cleat, as taught by Tamm, in order to provide reinforced and gains stability of the sole (Tamm, para 0064).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,848,673 (herein after Cross) in view of Adami et al. (2013/0340295). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a sole system having knit component with cleats and an outer sole cover.
Claims 1 and 8 are rejected over claims 1 and 7 of Cross and Adami teaches an outsole cover recites plurality of recesses corresponding to the cleat members (fig 4, member 204). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add move recesses corresponding to the number of the cleat members, as taught by Adami, in order to protect all of the cleats as needed.

Claims 1-2, 4-5, 8-9, and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of U.S. Patent No. 10,813,409 (herein after Cross) in view of Adami et al. (2013/0340295). Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed a sole system having knit component with cleats and an outer sole cover.
Claims 1 and 8 are rejected over claim 1 of Cross and Adami teaches an outsole cover recites plurality of recesses corresponding to the cleat members (fig 4, member 204). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add move recesses corresponding to the number of the cleat members, as taught by Adami, in order to protect all of the cleats as needed.
Claims 2 and 9 are rejected over claim 2 of Cross.
Claims 4 and 11 are rejected over claim 4 of Cross.
Claims 5 and 12 are rejected over claim 5 of Cross.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732